DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 13-33 are directed to an inventions that are independent or distinct from the invention originally claimed for the following reasons: 
I. Method of increasing response to radiation therapy in a subject afflicted with cancer (originally presented invention), claims 1, 2, and 9
II. Method of treating a p185her2/neu-associated tumor in a subject, claims 13-22
III. Method of prophylactically treating a subject predisposed to developing a p185her2/neu-associated tumor, claims 23-33
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. The originally presented invention (I) is directed to increasing a response to radiation therapy in treatment of cancer including exposing the subject to radiation therapy, while Invention II is directed to treating a p185her2/neu-associated tumor and does not require exposure of the subject to radiation therapy.  Furthermore, the 
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Invention II is directed to treating a p185her2/neu-associated tumor, while Invention III is directed to prophylactically treating a subject at risk of developing a p185her2/neu-associated tumor.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. The originally presented invention (I) is directed to increasing a response to radiation therapy in treatment of cancer including exposing the subject to radiation therapy, while Invention III is directed to prophylactically treating a subject at risk of developing a p185her2/neu-associated tumor and does not require exposing the subject .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “therapeutically effective amount” in claim 1 is a relative term which renders the claim indefinite. While applicant’s original specification states “’effective amount’ and ‘therapeutically effective amount’ are used interchangeably herein, and refer to an amount…effective to achieve a particular biological or therapeutic result” (pages 92-93), the term “therapeutically effective amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and 
Claim 9 recites “a cancer cell”, while parent claim 1 recites “the cancer”. It is unclear whether the cancer cell of claim 9 is part of the cancer of claim 1.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 26 January 2022, with respect to the rejections of claim 1 and its dependents under 35 U.S.C. 102 citing Greene et al. have been fully considered and are persuasive with respect to the updated ADS including claimed priority benefit, and the amendments to the claims.  The rejections of 26 October 2021 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the method of increasing response to radiation therapy in a subject afflicted with cancer comprising: a) reducing the ability of an immune suppressor cell to migrate to the microenvironment of the cancer by administering to the subject a therapeutically effective amount of first and second anti-p185her2/neu antibodies or antigen binding portions thereof and interferon-gamma, and b) exposing the subject to radiation therapy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,399,063 (Hudziak et al.) teaches methods of treating cancer by administering anti-p185her2/neu antibodies and interferon-gamma (col. 6, line 53-col. 7, line 16).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791